DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 01/28/2021. 
Claim(s) 1-4 are currently pending. 
Claim(s) 1 has been amended. 

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
The prior art of record, whether alone or in combination, fails to teach or fairly suggest “a discharge cut-off voltage of the nonaqueous electrolyte secondary battery is in a range of 2.5 V to 3.0 V, and a part of the non-opposing region adjacent to a boundary between the opposing region and the non-opposing region has an electric potential plateau in a range of -0.02 V to +0.02 V relative to a negative electrode 
	The steps performed so as to achieve the claimed properties are not disclosed and/or obvious over Onoda.  Accordingly, one cannot reasonably conclude that Onoda possesses the claimed characteristics because such are specific to the structure imparted to the battery upon specific method steps.
Regarding claims 2-4
Claims 2-4 are allowed based on their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721